10. Lifelong learning for knowledge, creativity and innovation - 'Education and Training 2010 work programme' (
- Before the vote:
rapporteur. - (SL) It is clear from the joint report of the Council and the Commission for 2008 that some progress has been made as regards lifelong learning, but we cannot be satisfied with the achievements so far.
Some of the greatest challenges are students dropping out of education at an early age, poor participation in lifelong learning amongst older and low-skilled workers and poor skills levels amongst migrant workers. However, a knowledge-based economy will need an increasingly better skilled labour force.
I have stressed in my report that we need to improve the quality of education on all levels so that it can equip children and young people for autonomous, creative and innovative thinking and learning. Curricula need to be continuously modernised and the use of information technology increased amongst older people.
Lifelong learning programmes must be related to the economy and support entrepreneurship, enabling citizens to acquire the kind of knowledge that will help them establish, run and develop their own businesses. It is important to take into account local and regional needs, potentials and characteristics.
I call on the governments of the Member States and the institutions of the European Union not to cut resources for education at this time of financial crisis, because high-quality education that is available to all sections of the population is the best weapon against poverty and the best tool for finding a solution to the crisis.
Thank you to all my fellow Members and to the Bureau for your cooperation.
(Applause)